 350-DECISIONS OF NATIONAL LABOR RELATIONS BOARDchine hand "A," also known as planer machine operators, performplaning operations on the surface of die blocks preparatory; to thediesinking operation.The die repairmen, also known as die polishers,perform polishing operation on forging dies.As these employees arenot journeymen craftsmen of the diesinking trade and do not appear tobe in line of progression to the diesinker classification, we shall excludethem from the voting group hereinafter established.We find that the craft unit sought by the Petitioner and consistingof employees in the classifications of diesinkers and trimmer diemak-era to be a true craft group within the diesinker craft. In view of theforegoing and upon the entire record, we further find that the fol-lowing group of employees may, if they so desire, constitute a craftunit of employees.We shall direct a self-determination election amongall diesinkers and trimmer diemakers 7 employed at the Employer'sEast Moline, Illinois, operations, excluding all other employees andsupervisors as defined in the Act.However, we shall make no final unit determination at this time. Ifin the election herein directed a majority of the employees vote forthe Petitioner, the. Regional Director is instructed to issue a certifi-cation of representatives for the unit herein described, which in thesecircumstances we find to be appropriate for purposes of collective bar-gaining.If, on the other hand, a majority vote for the Intervenor,which has requested no election in the overall production and mainte-nance unit it presently represents, the employees will be taken to haveindicated their desire to remain in that unit and the Regional Direc-tor is instructed to issue a certificate of results of election to that effect.[Text of Direction of Election omitted from publication.]MEMBER MUnl)ooK took no part in the consideration of the aboveDecision and Direction of Election.9 The employees in this classificationare G. AdolphBucherer,Ernest F. Erdely, Jr.,William R'. Skinner, LeRoy E. Miller, Joseph F. Meyers, Earl L. Strupp, Jack M.Christiansen, Otto Seihost, Roy M. Doyle, and Glenn H. Hull.Central Pipe Fabricating and Supply Co.andLeon L. NealePipefitters Local 392, United Association of Journeymen andApprentices of the Plumbing and Pipefitting Industry of theUnited States and Canada, AFLandLeon L. Neale.Cases Nos.9-CA-828 and 9--CB-241. October 12, 1955DECISION AND ORDEROn June 3, 1955, Trial Examiner Louis Libbin issued his Inter-mediate ;Report in the above-entitled proceedings, finding that the114 NLRB No. 63. CENTRAL PIPE FABRICATING AND SUPPLY CO.351Respondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the copy ofthe Intermediate Report attached hereto.Thereafter, the Re-spondent Union filed exceptions to the Intermediate Report and asupporting brief.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and the brief, and the entire record inthese cases, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, with the modification noted below.For the reasons set forth in the Intermediate Report, we agree withthe Trial Examiner's conclusion that the Company discriminatorilydischarged employee Neale because of his refusal to pay strike assess-ments to the Union.We also agree with the Trial Examiner's con-clusion that the Union caused the Company to discharge Neale forthat reason.The following are the facts bearing on the matter of whether theUnion caused the Company to discharge Neale.Neale, like the Com-pany's other utility employees, was not a union member.After theUnion's strike committee levied a strike assessment against the em-ployees within its territorial jurisdiction, Cornett, the union stewardat the Company's plant, spoke to the utility workers and made it clear,as detailed in the Intermediate Report, that they would have to paythe strike assessments or suffer the loss of their jobs.Shortly there-after, the Union, through Cornett and Business Agent Douglas Her-thel, solicited the Company's help in collecting an assessment fromNeale and from another utility employee, Nick Noe.With respect to Neale, Herthel and Company Superintendent Bar-tholomew engaged in a phone conversation during which Herthelinquired of Bartholomew as to why Neale had not yet paid his-assess-ment, and also requested Bartholomew to ask Neale if he would paythe assessment if given an extension of time.After ascertaining fromNeale that he would pay if given an extension, Bartholomew reportedthis fact to Herthel, and then returned to Neale with the informationthat he had "got Doug [Herthel] cooled off now."Later, approxi-mately 5 days before Neale was discharged, Bartholomew upbraidedNeale for putting him in a "hell of a spot" by refusing to pay theassessments after Bartholomew had been "good enough to get [Neale]an extension from [the Union]."Neale replied that he had been ad-vised by agents of the Board that he was within his legal rights inrefusing to pay the assessments, whereupon Bartholomew rejoinedthat Neale had "better think it over."He also warned Neale that "youknow what that will mean, don't you, if you don't straighten out with 352DECISIONS OF NATIONAL LABOR RELATIONS BOARD[the Union]."When Neale thereupon suggested that it would prob-ably mean he would be fired, Bartholomew, withoutansweringNeale'ssuggestion,smiled and walked away. In addition, Bartholomew, onseveral occasionsbefore Neale's discharge, warned the utility workersthat failure to pay theirassessmentshad resulted in "[the] Unionboys . . . giving him hell" and "putting him on the spot." After theperiod of the extension granted by Herthel had expired and Nealestill had not paid the assessment, Neale was discharged.Neale wasthe only employee who did not pay the strike assessments.From the foregoing facts, particularly the Union's announcementto the utility workers that they must either pay the strike assessmentsor lose their jobs; Herthel's phone conversation with Bartholomew,concerningan extension of time for Neale; 1 and Bartholomew's re-peated statementsto the effect that the Union had him "on the spot"because someof the utility workers had not paid the strikeassess-ments,we find that the Union brought pressure to bear upon the Com-pany and caused the Company to discharge Neale because he had notpaid the strikeassessments.The Union thereby violated Section 8(b) (2) of the Act.ORDERUpon the entire record in these cases, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that :I.The Respondent, Central Pipe Fabricating and Supply Co.,Cincinnati, Ohio, its officers, agents, successors, and assigns, shall:A. Cease and desist from :(1)Encouraging membership in Pipefitters Local 392, United As-sociation of Journeymen and Apprentices of the Plumbing and Pipe-fitting Industry of the United States and Canada, AFL, or in anyother labor organization of its employees, by discharging employeesfor failure to pay strike assessments, or by discriminating againstthem in any other manner in regard to their hire or tenure of employ-ment or any term or condition of their employment, except to theextent permitted by Section 8 (a) (3) of the Act.(2)Soliciting employees to pay strike assessments to the aforesaidUnion, or to any other labor organization, and from threateningemployees with loss of employment for failure to pay the strikeassessments.'In its brief to the Board,the Union asserts that"at most" the evidence shows thatBusinessAgent Herthel "acquiesced" in Superintendent Bartholomew's request for an"extension"of time for Neale to pay the strike assessments.That Neale was beingoffered an"extension"of some sort with the Union's "acquiescence"indicates that theimposition of sonic sanction was, with the Union's consent, being postponed.These facts,.by themselves, would appear to be enough to form thebasis of an inferencethat theUnion was bringing pressure to bear upon the Company to discharge Neale. CENTRAL PIPE FABRICATING AND SUPPLY CO.353(3) In any other manner interfering with, restraining, or coercingits employees in the exercise of the rights guaranteed in Section'7'ofthe Act, except to the extent that such rights may be affected by anagreement requiring membership in a labor organization as a con-dition of employment, as authorized by Section 8 (a) (3) of the Act.B. Take the following affirmative action which it is found will ef-fectuate the policies of the Act :(1)Preserve and make available to the National Labor RelationsBoard, or its agents, upon request, for examination and copying, allpayroll records, social-security payment records, timecards, personnelrecords and reports, and all other records necessary to analyze theamount of back pay due and the rights of employment under the termsof this Order.(2) In the event of resumption of operations, offer to Leon L. Nealeimmediate and full reinstatement to his former or substantially equiv-alent position, without prejudice to his seniority or other rights andprivileges.(3) In the event operations are resumed, post in its plant copies ofthe notices attached to the Intermediate Report and marked "Appen-dix A."' Copies of said notice, to be furnished by the Regional Di-rector for the Ninth Region, shall, after being signed by Respondent'srepresentative, be posted by Respondent immediately after resump-tion of operations and maintained by it for sixty (60) consecutivedays thereafter in conspicuous places, including all places where no-tices to employees are customarily posted.Reasonable steps shall betaken by Respondent to insure that said notices are not altered; de-faced, or covered by any other material.(4) In the event operations have not been resumed by the date ofissuance of this Order, mail to all utility employees on its payroll rec-ords since June 1, 1954, signed copies of the notice attached to the In-termediate Report and marked "Appendix A." 3(5)Notify the Regional Director for the Ninth Region in writing,within ten (10) days of the date of this Order, what steps the Re-spondenthas taken to comply herewith.II.The Respondent, Pipefitters Local 392, United Association ofJourneymen and Apprentices of the Plumbing and Pipefitting In-dustry of the United States and Canada, AFL, its officers, represen-tatives, agents, successors, and assigns, shall :2 This notice,however, shall be, and it hereby is, amended by striking from the firstparagraph thereof the words "The Recommendations of a Trial Examiner" and substitutingin lieu thereof the words "A Decision and Order." In the event that this Order isenforced by a decree of a United States Court of Appeals,there shall be substituted forthe words "Pursuant to a Decision and Order" the words "Pursuant to a Decree of theUnited States Court of Appeals, Enfoicing an Order."3See footnote 2,supra 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. Cease and desist from :(1)Causing or attempting to cause Central Pipe Fabricating andSupply Co., its officers, agents, successors, or assigns, to discriminateagainst employees in violation of Section 8 (a) (3) of the Act.(2)Threatening employees of the above Company with loss of em-ployment for failure to pay strike assessments.(3) In any other manner restraining or coercing employees of theabove Company in the exercise of the rights guaranteed in Section 7of the Act, except to the extent that such rights may be affected by anagreement requiring membership in a labor organization as a condi-tion of employment, as authorized by Section 8 (a) (3) of the Act.B. Take the following affirmative action which it is found will ef-fectuate the policies of the Act :(1)Notify Leon L. Neale and the Respondent Company immedi-ately, in writing, that it has no objection to Neale's employment bythe Respondent Company, and that it formally requests his reinstate-ment in the event the Respondent Company resumes operations.(2)Post at its business offices and meeting halls in Cincinnati, Ohio,copies of the notice attached to the Intermediate Report and marked"Appendix B."' Copies of the notice, to be furnished by the Re-gional Director for the Ninth Region, shall, after being duly signedby an official representative of the Union, be posted by the Respond-entUnion immediately upon receipt and maintained by it forsixty (60) consecutive days thereafter in conspicuous places, includ-ing all places where notices to members are customarily posted.Reasonable steps shall be taken by the Union to insure that these no-tices are not altered, defaced, or covered by any other material.(3) In the event operations of the Respondent Company have notbeen resumed by the date of issuance of this Order, mail to all utilityemployees on the payroll records of the Respondent Company sinceJune 1, 1954, signed copies of the notice attached hereto marked "Ap-pendix B."(4) In the event of resumption of operations by the RespondentCompany, mail signed copies of the notice attached to the Intermedi-ate Report as Appendix B, to the Regional Director of the Ninth Re-gion, for posting, the Respondent Company willing, in the placeswhere notices to employees are customarily posted.Copies of the no-tice, to be furnished by the Regional Director for the Ninth Region,shall be returned forthwith to the Regional Director after they havebeen signed by an official representative of the Union, for suchposting.4Appendix B of the Intermediate Report shall be, and hereby is, amended in the samemanner as Appendi x A. See footnote 2. above. 0CENTRAL PIPE FABRICATING AND SUPPLY CO.355(5)Notify the Regional Director for the Ninth Region in writing,within ten (10) days of the date of this Order, what steps the Re-spondent has taken to comply herewith.III. The Respondents, Central Pipe Fabricating and Supply Co.,its officers, agents, successors, and assigns, and Pipefitters Local 392,United Association of Journeymen and Apprentices of the Plumbingand Pipefitting Industry of the United States and Canada, AFL, itsofficers, representatives, agents, successors, and assigns, shall jointlyand severally make whole Leon L. Neale for any loss of pay he mayhave suffered because of the discrimination against him, in the man-ner set forth in the section of the Intermediate Report attached hereto,entitled "The Remedy."INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon charges filed by Leon L. Neale, an individual, the General Counsel of theNational Labor Relations Board, herein respectively called the General Counseland the Board, by the Regional Director for the Ninth Region (Cincinnati, Ohio),issued a consolidated complaint, dated April 8, 1955, alleging that Central PipeFabricating and Supply Co., herein called the Respondent Company or the Company,had engaged in unfair labor practices within the meaning of Section 8 (a) (1) and(3) of the National Labor Relations Act, herein called the Act, 61 Stat. 136, andthat Pipefitters Local 392, United Association of Journeymen and Apprentices ofthe Plumbing and Pipefitting Industry of the United States and Canada, AFL, hereincalled the Union or Loul 392, had engaged in unfair labor practices within themeaning of Section 8 (b) (1) (A) and (2) of the Act, all affecting commercewithin the meaning of Section 2 (6) and (7) of the Act. Copies of the charges,complaint, and notice of hearing were duly served upon the Respondents.With respect to the unfair labor practices, the complaint alleges that the Respond-ent Company (1) interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed in Section 7 of the Act by soliciting employees topay a strike assessment to the Respondent Union, collecting strike assessment fromits employees for the Respondent Union, and by threatening employees with reprisalsif they did not pay a strike assessment to the Respondent Union, and (2) dis-criminated with respect to the hire and tenure of employment of Leon L. Nealebecause of his refusal to pay the strike assessment to the Respondent Union; thecomplaint also alleges that the Respondent Union (1) restrained and coerced theemployees of the Respondent Company in the exercise of the rights guaranteedin Section 7 of the Act by threatening employees with reprisals if they did not paya strike assessment to the Respondent Union and (2) attempted to cause and causedtheRespondent Company to discriminate with respect to the hire and tenure ofemployment of Leon L. Neale because of his refusal to pay the strike assessmentto the Respondent Union.Each Respondent duly filed an answer in which it deniedthe commission of any unfair labor practices.Pursuant to notice, a hearing was held on April 27 and 28, 1955, at Cincinnati,Ohio.All parties were represented at the hearing and were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, to introduce relevantevidence, to present oral argument at the close of the hearing, and thereafter to filebriefs as well as proposed findings of fact and conclusions of law.The Respondents'motions to dismiss the complaint, made at the conclusion of the hearing and uponwhich I reserved ruling, are disposed of in accordance with the findings of fact andconclusions of law made below.Upon the entire record in the case, and from my observation of the demeanorof the witnesses, I make the following-FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT COMPANYThe Respondent Company is an Ohio corporation which, until January 1, 1955,maintained and operated a plant at Sharonville, Ohio, where it was engaged in the3 8 7 644- 5 6--v o f 114--2 4 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDproduction and fabrication of pipe.During the period from October 1, 1953, toOctober 1, 1954, the Respondent Company shipped products, valued in excess of$100,000, from its Sharonville, Ohio, plant to points located outside the State ofOhio.On January 1, 1955, the Respondent Company transferred all its physicalassets to a disconnected employer.Although no longer engaged in the operationof any business, the Respondent Company continues to exist as a solvent corporation.Upon the foregoing admitted and stipulated facts, I find that the RespondentCompany was engaged in commerce within the meaning of the Act at the timewhen the alleged unfair labor practices occurred and that the Boardisnotdivestedof its jurisdiction over this proceeding by the subsequent cessation of the RespondentCompany's operations on January 1, 1955.1II.THE LABOR ORGANIZATION INVOLVEDThe parties stipulated, and I find, that Pipefitters Local 392, United Associationof Journeymen and Apprentices of the Plumbing and Pipefitting Industry of theUnited States and Canada, AFL, is a labor organization within the meaning ofSection 2 (5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Introduction:the issuesAt all times material herein, and at least since June 1, 1953, Local 392, theRespondent Union, has been recognized by the Respondent Company as the exclusivebargaining representative of the Company's employees. Included in the bargainingunitwas a group of employees, numbering from 20 to 30 as of June 1, 1954,classified as utility employees.This was a general labor class, performing non-skilledwork not claimed by the journeymen and apprentices.None of the utilityemployees were members of the Respondent Union, although about 12 of themhad submitted membership applications, action upon which was tabled by theRespondent Union.At a general meeting of the Respondent Union on May 28, 1954, the member-ship voted to strike the heating and air-conditioning piping contractors in Cincinnati,Ohio.On June 1, the day the strike became effective, a meeting was held by thestrike committee, composed of a plant representative of each struck employer.Thenext day Ralph Cornett, Respondent Union's steward at the Company, a nonstruckplant, inquired of Douglas Herthel, assistant business agent of the Respondent Union,as to the outcome of the strike committee meeting.Herthel informed Cornett thatthe committee had levied a strike assessment of 10 percent of each week's take-homepay against each employee working under the jurisdiction of the Respondent Union,that the assessment was to become effective beginning with the week of June 7, andthat both the journeymen and the utility employees at the Respondent Companywere subject to this assessment.Itwas the duty of Cornett, as union steward, to collect these assessments from theemployees of the Respondent Company.These collections were made at the plantduring working hours for a period of about 5 weeks.As the utility employees hadnot been accepted into membership in the Respondent Union, a number of themraised questions as to their obligations to make these payments and as to the conse-quences of their failure to pay.Cornett succeeded in collecting the assessments fromall utility employees except Leon L. Neale, the Charging Party, who refused to pay.On July 20, 1954, Neale was discharged allegedly for cause.The issues raised in this proceeding are (1) whether, in connection with the collec-tion of the strike assessments, the Respondents interfered with, rests ained, or coercedthe employees in the exercise of their rights guaranteed by Section 7 of the Act, (2)whether Neale was discharged for failing and refusing to pay the strike assessmentsor for cause, and (3) whether the Respondent Union attempted to cause or causedthe Respondent Company to discharge Neale because of his fail{ire and refusal topay the strike assessments.B. Interference, restraint, or coercion1.The factsUnion Steward Cornett admitted that he went around the plant during, workinghours requesting all the employees to pay the 10 percent strike assessment.ForIN. L. It B. v Cowell Portland CementCo., 148 F. 2d 237, 241-242 (C. A. 9), cert.denied 326 U. S. 735. CENTRAL PIPE FABRICATING AND SUPPLY CO.357a period of about 5 weeks after June 7,1954,he customarily collected the assess-ments on the day after payday, which fell on a Wednesday. Each time he collectedan assessment,he gave the employee a slip of paper which contained the printedwords "Permitted to Work" and "Local 392." Before handing the slip to theemployee, Cornett wrote on it the employee's name, the words "strike assessment,"the amount received from the employee, the weekly period covered by the payment,and his own initials on the bottom.The evidence is undisputed that this slip wasgiven to the employee as a receipt for the payment of the strike assessment indicatedtherein, and it was so understood by the employee receiving it.Harold Ervin,a utility employee, testified that about a month before Neale'semployment termination, which was July 20, 1954, he and a group of utility em-ployees were outside the plant building and Shop Steward Cornett was asked tocome out to meet them. Ervin testified that the men asked Cornett if they wouldhave to pay the assessment and what benefits they would get out of it as they werenot membersof the Union, and that Cornett replied that he did not know whetherthey would get any benefits. Ervin further testified that-We asked him if we'd have to pay the assessment,and he said"Yes," it wouldbe best if we did, and we says, well, if we didn't pay it what would happen,and he says, "Well, there probably would be some changes made."According to Ervin's further testimony, "a lot of them" asked, "What if we don'tpay?" and Cornett answered that question "maybe two times."Nick Noe, a utility employee, testified that sometime in the morning about June5 or 6 he asked Cornett in the shop "if we were going to have to pay the strike assess-ment and he said, `You shore do."'Noe also testified that about noon during the same day he and a group of otherutility employees were outside the plant building and they had the following con-versation with Cornett: They asked Cornett why they would have to pay the strikeassessmentwhen they did not belong to the Union. Cornett replied, "Well you fel-lows are all working, aren't you?"At that point Frank Maher, one of the employeesin the group, asked "what protection we would get from the Union?" Cornett toldthem that they had no protection because they did not belong to the Union.Maherthen asked, "Well, supposing we don't pay this?"Cornett replied, "Well, you'll pay itor else."Leon L. Neale, a utility employee, testified that several days after June 15 hewas in a group of employees,sitting outside in the warehouse during lunchtime, andthe question of the strike assessments arose, a topic of conversation which was generalamong the utility employees at that time.According to Neale's-testimony, some-one in the group asked Cornett how long the strike assessments would last, andCornett replied that that was a matter to be decided by Local 392, "that all he[Cornett] knew about it was that he had got orders that it was either paid or else."Neale testified that employees Ervin and Noe were not in the group at that time.As previously noted, all the employees, except Neale, eventually paid the strikeassessments.Cornett admitted requesting all the employees to pay the strike assessments anddid not deny having the above conversations.He did however deny telling Noe,Neale, or any other employee that they would have to pay the assessment "or else."He also denied -that he indicated by the use of any other words that he would take orattempt to take any action against them if they did not pay the strike assessments.Cornett, when called as a witness by the General Counsel, testified in a reluctantand evasive manner.His demeanor on the stand did not impress me favorably norinspire confidence in the trustworthiness of his testimony.Ervin, Noe, and Nealetestified in a clear, positive,and convincing manner.Neale frankly and unhesitat-ingly admitted certain matters in connection with his employment record, despite thefact that such admissions appear to be unfavorable to the General Counsel's caseas to him.Under all the circumstances, and upon the basis of the entire record, Icredit the testimony of Ervin, Noe, and Neale, as set forth above, and find that Cor-nett made the statements attributed to him.However, for the reasons indicated be-low, 2 I find that the conversations to which Noe testified occurred after June 7.2Noe had placed these conversations as occurring about June 5 or 6These two datesfellon a Saturday and Sunday when, the record shows, Noe was not working. Thestrike assessments did not become effective until the week beginning with Monday, June 7,and Cornett customarily made his collections after payday which fell on a Wednesday.Noe admitted that the first time he paid any assessment was after June 13 for the weekof June 7-13Moreovei,Ervin,who testified after Noe,stated that Noe was present inthe group of utility employees which had the conversations with Cornett and to which 358DECISIONS OF. NATIONAL LABOR RELATIONS BOARDNoe testified that when Cornett asked him for the assessment for the week ofJune 28 to July 4, Noe told him that he needed the money that week and could notpay it.According to Noe, Cornett told him "they wanted the money in town at theUnion, and he had to get it together, it had to be paid."Noe further testified thatabout July 16 he had the following conversation with Harold Bartholomew, plantsuperintendent of the Respondent Company, and a supervisor within the meaning ofthe Act:Harold called me beside of the time clock and he said that he-that the Unionboys had been giving him hell because I hadn't paid that one week's assessment,and I told him that I would pay it from my next pay check, and in the con-versation he said, "I can't make you pay it," or, "I can't tell you to pay it," hesaid, "If you will.pay it," he said, "they will get off my back...." That's whenI told him that I would pay him on my next pay check.After the next payday, Noe paid Cornett the strike assessment for a 2-week periodfrom June 28 to July 11.Bartholomew admitted that about July 15 Cornett told him that Noe had not paidhis 10 percent strike assessment and that Cornett asked Bartholomew to find outwhether or not Noe was going to pay his assessment. Bartholomew further admit-ted that he then spoke to Noe and asked Noe if he was going to pay the assessment,and that Noe told him he was going to pay it.He did not deny having made theother statements attributed to him by Noe and his testimony is not inconsistent withthat of Noe.Cornett did not testify with respect to the above matters.Under all the circumstances, I credit the testimony of Noe and Bartholomew, asrelated above with respect to the incident concerning Noe's payment of that week'sassessment, and find that Cornett and Bartholomew engaged in the conduct andmade the statements above set forthAs previously noted, Neale was the only employee who persistently refused to paythe strike assessments.Cornett had also informed Douglas Herthel, assistant busi-ness agent of the Respondent Union, that Neale had refused to pay the strikeassessments.About the latter part of June, Bartholomew had a telephone conversation withHerthel, the assistant business agent of the Respondent Union, concerning the grant-ing of an extension of time to Neale for the payment of his assessments.Neale testi-fied that he was in thelofice and answered the phone when the call came in, that theperson asked for Cornett, that he called Cornett to the phone, that after a few minutesCornett asked Neale to call Bartholomew to the phone, and that Neale did so andthen continued his work in the warehouse.Neale further testified that the followingoccurred:After a fewminutes,Bartholomew came into the warehouse and askedNeale if he would be willing to pay his strike assessment if Local 392 gave him anextension of time.Neale replied that "maybe" he would. Bartholomew then wentback and talked some more on the telephone.After hanging up the telephone re-ceiver, Bartholomew told Neale that he had "got Doug cooled off now" and that Doughad agreed to give Neale an extension till Wednesday to pay his strikeassessments.Bartholomew admitted having several conversations with Neale about strike assess-ments.He testified that Neale had told him that he could not pay the strikeassess-ment because he did not have the money 3 and that he would probably pay it if hecould have an extension.He also admitted having a conversation with Herthel aboutthe latter part of June in which Herthel wanted to know why Neale had not paid his10-percent strike assessment, that he replied that Neale told him he did not have themoney, and that Herthel asked him to ask Neale if he would be willing to pay if hegot an extension of time.He further testified that he did not "believe" he went backto Neale immediately after the telephone conversation but that either the same day orlater he told Neale that Herthel had agreed to an extension of time.Herthel admitted that during the period in question he had frequent telephone con-versations with Cornett and Bartholomew but denied speaking to Bartholomew aboutNeale or about an extension of time for Neale to pay his assessment.He admittedErvin testifiedErvin placed this meeting as being about a month before July 20, thedate of Neale's employment termination, and testified that "it could have been" the samemeeting referred to by Noe.Under all the circumstances, and in view of Noe's un-certainty as to the exact date, I am convinced and find that those conversations occurredsometime after Time 73Neale denied that he ever told Bartholomew he could not pay the strikeassessmentbecause he did not hive the money. CENTRAL- PIPE FABRICATING AND SUPPLY CO.359that he could not recall everything that was said in his conversations with Barthol-omew.Bartholomew was a -very reluctant witness.The above-related admissions weredrawn from him by the General Counsel only after his recollection was refreshed byshowing him the affidavit which he had earlier executed before an agent of the GeneralCounsel during the course of the investigation of this case.Under all the circum-stances, I find that during a telephone conversation with Bartholomew about thelatter part of June, Herthel wanted to know why Neale had not paid his 10-percentstrike assessments and asked Bartholomew to inquire if Neale would be willing topay if an extension of time were granted; that, while Herthel was still on the tele-phone, Bartholomew made such an inquiry, as Neale testified, and returned to resumehis telephone conversation; that Herthel then agreed to give Neale an extension oftime for the payment of his assessments; and that, immediately after the conclusionof this telephone conversation, Bartholomew informed Neale of the extension of timegranted by Douglas Herthel and made the statements attributed to him by Neale.Cornett admitted that, beginning with the time when he first started to collect thestrike assessmentsand every week thereafter, he spoke to Neale at the plant about thepayment of his strikeassessments.On the first occasion, Neale told Cornett that hewould not pay the strike assessments because he did not belong to Local 392 andwould receive no benefits from it.On another occasion, Cornett told Neale that he"probably should be the very first one to pay the strike assessments" because he wasa "scavenger on the job with Local 392" for the last 3 or 4 years.Neale denied theaccusation, stating that the positions he held did not require him to join the Union.Cornett pointed out that Local 392 had decided that all utility men would have to paythe strike assessments .4Cornett and Neale were in agreement that on the last occasion when Cornett spoketo Neale, the latter told Cornett that he would bring his assessment payments to theunion hall that night.This occurred about July 2, which was after the conversationin which Bartholomew had informed Neale that Herthel had agreed to give him anextension of time.Cornett admitted that he had kept Herthel informed about hisunsuccessful efforts to collect the strike assessments from Neale.Cornett furthertestified that the third time he spoke to Herthel about it was at the union meetingwhen he told Herthel that Neale had promised to bring his assessment payments tothe union hall that same night.However, after consulting with the Regional Office of the Board that afternoon,Neale decided not to pay the strike assessments.Neale testified that subsequently,about July 15, he was in Bartholomew's office when the telephone rang, that heanswered, and that the call was for Bartholomew.After concluding his telephoneconversation, Bartholomew came over to Neale and, according to Neale's furthertestimony, the following conversation ensued: Bartholomew accused Neale of puttinghim in "a hell of a spot," stating that "I was good enough to get you an extension fromLocal 392 for this strike assessment" and that "now you are refusing to pay."Nealereplied that he refused to pay because he had been advised by the Board that he didnot have to pay that assessment. Bartholomew told Neale that he "should go aheadand straighten it with 392" and that "after a period of 5 years they would have to takeyou into their local."Bartholomew advised Neale that he "better think it over,"warning that "you know what that will mean, don't you, if you don't straighten outwith Local 392?" Neale replied, "Yes, it will probably mean that I was being fired orwas going to get fired."According to Neale, Bartholomew "made no attempt toanswer that particular question, but he gave me a broad smile and walked awayfrom me."Bartholomew testified that he did not "believe" he had a conversation with Nealeabout July 15 with respect to strike assessments and, in substance, denied that a con-versation occurred, as related by Neale.He admitted, without contradiction, thatCornett had asked him to see Neale to find out whether or not Neale was going to paythe strike assessment, and did not deny being called to the telephone by Neale, asrelated above.He also admitted having had several conversations with Neale aboutstrike assessments but testified that he had told all the utility men, at one time or4The findings concerning the conversations between Cornett and Neale are based onthe credited testimony of Neale.Cornett did not deny having had the above conversa-tions.He testified that Neale failed to pay the assessments and "maybe he said hewasn't making much money, he was in a hard shape, or something like that "Headmitted that he did not remember everything that was said and that Neale "could havesaid something to that effect" that he did not want to pay because he did not have avote in the Union. I credit the testimony of Neale concerning his conversations withCornett. 360DECISIONS OF NATIONAL LABOR RELATIONS BOARD___another,that the assessment"was entirely up to them,that we were no part of it.','When called as the first witness by the General Counsel,Bartholomew admitted thatNeale told him that he was refusing to pay because he had been to the National LaborRelations Board and was advised that he did not have to pay the assessment.Whencalled the next day as the last witness for the Respondent Company in the presenta-tion of its case, Bartholomew denied that Neale had ever made such a statement tohim.Bartholomew did not testify in a frank and straightforward manner: He dis-played a reluctance to disclose facts which might be regarded as unfavorable to theRespondent Company and admitted their truth only when confronted with his prioraffidavit.Under all the circumstances, I credit the testimony of Neale, as aboverelated.Employee Ervin testified that after the incident when Cornett told a group of utilityemployees that if they did not pay the strike assessments there "probably would besome changes made," he and two other utility employees asked SuperintendentBartholomew if they would have to pay the assessments, and that Bartholomew re-plied that "as far as he knew we would not have to pay them." Ervin further testi-fied that about a week or two later the same group again talked to Bartholomewand that-we asked him again what the score was, because things were getting riled uparound there, and he says he didn't know for sure, but he says it would prob-ably end up we'd have to pay it.According to Ervin's further testimony,the group spoke to Bartholomew again abouta week later and-we asked him then that if we'd have to pay it and he says, "Well, it,would bebest if we did," and we says, "Well, if we didn't what would happen?" and hesays "They'd [the Union would] be on him," I guess, if we didn't. . . . Hesaid it would probably put him on a spot if we didn't pay it.Neale testified that the first day the employees heard that strike assessments werelevied against them, a group ofutilityemployees asked Bartholomew about thenecessity for making these payments and the consequences for failing to pay.Ac-cording to Neale, Bartholomew stated that he knew no more about it than the em-ployees and did not know what the outcome would be.Bartholomew did not specifically deny the above conversations.He testified gen-erally that at one time or another every utility man asked him if they had to paythe strike assessments and what would happen if he did not pay, and that he toldthem that "we were a disinterested party, that the strike assessment was strictlyout of our hands, that was between them and the local."Neale testified that Bar-tholomew never told the employees in his presence that payment of the strikeassess-ments was none of the Company's affairs.I find that on the occasions concerning which Ervin and Neale testified,Bartholo-mew made the statements attributed to him by Ervin and Neale.2. ConclusionsIt is well settled that Section 7 of the Act guarantees to employees the right torefrain from assisting the Respondent Union by the payment of strike assessments.(See,e. g. Peerless Tool and Engineering Co.,111NLRB 853.) It is equally wellsettled that statements or conduct of agents of the Respondent Union which werereasonably calculated to restrain or coerce the employees in the exercise of this statu-tory right constitutes a violation of Section 8 (b) (1) (A) of the Act. (See, e. g.Seamprufe, Incorporated,82 NLRB 892, 894.) By the same token, conduct orstatements by agents of the Respondent Company which"tended to interfere with thefree exercise of employee rights under Section 7 of the Act" constitutes a violationof Section 8 (a) (1).Northeastern Engineering, Inc.,112 NLRB 743.With these principles in mind,I now turn to a consideration of the facts in this case.a. Respondent Union's violation of Section8 (b) (1) (A)The utility employees, who were not members of the Respondent Union and werenot accepted into membership despite the applications of a large number,were un-willing to pay the strike assessments because, as nonmembers,they could not see whatbenefits they would derive.However, they were greatly concerned as to the conse-quences of their failure to make these payments and queried Union Steward Cornettin this respect. In these circumstances,Cornett'sexplanation to the group of utilityemployees, which included Ervin, that if they did not pay "there probably would besome changes made," carried an implied threat of economic reprisals, such as loss CENTRAL PIPE FABRICATING AND SUPPLY CO.361of employment, which was reasonably calculated to restrain or coerce the employeesin the exercise of their statutory right to refrain from paying the strike assessments.Similarly, Cornett's statement to the group of utility employees, which included Noe,that "you'll pay it or else," and his statement to the group of utility employees, whichincluded Neale, that "he had got orders that it was either paid or else," carried impliedthreats of physical or economic reprisals which were also reasonably calculated torestrain or coerce the employees to whom the statements were addressed.Thethreat of economic reprisal implied by these statements was even made more apparentto the Noe group of employees. For, when they first asked Cornett why they wouldhave to pay the strike assessments when they did not belong to the Union, Cornettretorted, "Well, you fellows are all working, aren't you?" In the light of this re-tort, the employees might 'reasonably have believed that the "you'll pay it or else"statement, which immediately followed, constituted a threat of loss of employmentfor failure to pay the strikeassessments.Cornett was the agent of the Respondent Union charged with the collection of thestrike assessments and the Respondent Union is responsible for his conduct in theperformance of this duty. I find that, by the above threats and conduct of UnionSteward Cornett, the Respondent Union restrained and coerced the employees in theexercise of their rights guaranteed by Section 7 of the Act and thereby violated Sec-tion 8(b) (1) (A) of the Act.At the hearing the General Counsel attempted to show that the slips, given tothe employees as receipts for the assessments collected, constituted work permitswhich were required as a condition of employment, in violation of the Act.AssistantBusiness Agent Herthel credibly testified, without contradiction, that these receiptbooks were given to the stewards for use as receipts in the collection of strike assess-ments because they had an oversupply of them in the union office and that, in orderto cut down overhead, they were using them in the last 3 or 4 strikes. The uncon-tradicted evidence shows that no one connected with the Respondent Company everasked to see these slips, that the employees never showed these slips to anyone con-nected with the management of the Respondent Company, and that they were re-garded by all parties as receipts for strike payments and not as work permits.Uponthe basis of the entire record, I find that the General Counsel has not sustained theburden of proof that these slips constituted, or were used as, work permits or thattheir use, under the circumstances disclosed by the record, violated the Act.b.Respondent Company's violation of Section 8 (a) (1)Plant Superintendent Bartholomew, an admitted supervisor of the RespondentCompany, actively assisted the Respondent Union in the solicitation and collectionof the strike assessments from the utility employees.Thus, on one occasion whenemployee Noe failed to pay I week's assessments, Bartholomew, at the request ofUnion Steward Cornett, called Noe aside, told him that the "Union boys had beengiving him hell" because Noe had not paid that 1 week's assessment, and made itclear that the "Union boys" would get "off his back" if Noe would pay it.Afterthe next payday, Noe paid the assessment in which he had been delinquent.Onanother occasion, Bartholomew, at the request of Assistant Business Agent Herthel,asked Neale if he would pay his assessments if Local 392 gave him an extensionof time, and later advised Neale that Herthel had granted him such an extension.When the extension of time had elapsed and Neale still failed to pay any of his as-sessments, Bartholomew upbraided Neale for putting him in a "hell of a spot" byfailing to pay the assessments after Bartholomew had gotten the Union to give him anextension of time.When Neale told Bartholomew that he would not pay the as-sessments because he had been advised by the Board that he did not have to makethese payments, Bartholomew admonished that he "better think it over," urgedhim to "go ahead and straighten it out with Local 392," and warned, "you knowwhat that will mean, don't you, if you don't straighten it out with Local 392."Bartholomew made no reply to Neale's construction of Bartholomew's statement thatitwould probably mean that he would get fired, but merely smiled and walkedaway.Bartholomew was aware that the utility employees did not want to paythe strike assessments but were concerned as to whether their failure to pay wouldaffect their job tenureUnder all the circumstances, I find that Bartholomew'swarning to Neale that "you know what that will mean, don't you, if you don'tstraighten it out with Local 392," and his conduct in smiling and walking awaywithout disputing Neale's interpretation that it would probably mean that he wouldbe fired, constituted, in its setting, a veiled threat of Neale's loss of employment ifhe failed to pay his assessments.Finally, on two other occasions when a groupof utility employees inquired as to the necessity for paying the assessments and theconsequences of their failure to pay, Bartholomew told them, on the first occasion, 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat "it would probably end up" that they would "have to pay it,"and, on the secondoccasion,that if they did not pay, the Union would"be on him"and "it wouldprobably put him on a spot."It is no defense that Bartholomew'sconduct and statements may have resultedfrom pressure exerted upon him by agents of the Respondent Union. "It is wellestablished that the test of interference,restraint,and coercion does not turn on theRespondent'smotive, but rather on whether the Respondent engaged in conductwhich tended to interfere with the free exercise of employee rights under Section7 of the Act."Northeastern Engineering,Inc.,112 NLRB 743. Upon the basis ofthe entire record, I find that by the above described conduct and statements ofBartholomew and by Bartholomew's threat of economic reprisal to Neale, the Re-spondent Company engaged in conduct which tended to' interfere with, restrain, andcoerce the employees in the free exercise of their rights guaranteed by Section 7and thereby violated Section 8 (a) (1) of the Act.The complaint also alleges that Cornett was a supervisor of the Respondent Com-pany and that the Respondent Company also violated Section 8 (a) (1) by Cornett'sconduct in connection with the strike assessments.The recordshows, withoutcontradiction,that for a period of about 6 months prior to June 7, 1954, Cornett wasa foreman over a group of welders and received 25 cents an hour above the journey-man rate.The record also shows, without contradiction,and I find, that beginningwith the week of June 7, 1954,Cornett ceased to be a foreman and was reducedto his journeyman status at the journeyman rate.As I have previously foundthat the conduct of Cornett in connection with the collection of the strike assess-ments all occurred after June 7, 1954,during which time Cornett was not asupervisor for whose conduct the Respondent Company was liable, I find it un-necessary to determine whether Cornett occupied the status of a supervisor priorto June 7, 1954.C. The discriminatory discharge of NealeLeon N. Neale was first employed by the Respondent Company in April 1953 asa utility employeeHe performed clerical duties in the warehouse and was in chargeof the toolroom, checking tools in and out and maintaining a toolroom inventory.Neale was discharged on July 20, 1954,under the following circumstances,accord-ing to his testimony:Along about 1:00 o'clock,1:30, Harold[Bartholomew]come up to me and hesays, "I got some unpleasant news for you."I says, "What is it?Am I gettingfired or laid offs"And he says,"Yes, we're having a cut down in personnel,"and I said, "When it is?" And he says, "This afternoon,"and I says, "Well,they finally did it, didn't they?"He said, "What do you mean?"I said, "Well,it'sfinally union retaliation,isn't it, for not paying the strike benefits?"Andhe kinda laughed at me and told me, he says "There will be-I'll get a coupleof checks for you," and he says also "There will be a letter before you leavethis afternoon that I will give you when you leave."Neale asked Bartholomew whether he would state in this letter-That this was caused by union retaliation and he says no, he says,"You knowwe can't do that," but he says, "I'll fix up something for you in some, otherway," it would be all right.About 4 o'clock in the afternoon Bartholomew gave Neale a letter, dated that day,and reading as follows:Reasons for Lay OffDue to cut back in personnel being the most logical for following reasons.Incompetent after a year's training.Not keeping small tools repaired.Allowing unauthorized personnel in the tool roomH. J. BARTHOLOMEW.About 5 or 10 minutes later, Neale was alone in the office with Bartholomew andthe following conversation ensued, according to Neale:I said "Harold, how in the world can you use the word `incompetent' in thisletter?"He says, "Well," he says, "for several things." I says, "Well, what doyou mean, several things," and he says, "Take those levels in there," he says,"for instance," he says, "you never did fix those for me " I says, "Harold, youknow better than that," I said, "I fixed those levels as best I could," I says, "Wedon't have any tools to fix those levels with." I says, "they require precisiontools to fix levels," and he says, "Oh, well," he says, "for other variousreasons." CENTRAL PIPE FABRICATING AND SUPPLY CO.363He.,says, "Actually the letter speaks for itself," and I turned and walked awayfrom him.Bartholomew testified that early in the afternoon on July 20 he told Neale thathe 'was being discharged, explained why he was being discharged, and stated that hehad saved Neale's job on two previous occasions by interceding on his behalf but thatthere was nothing he could do about it this time. Bartholomew admitted that dur-ing the course of the conversation that afternoon, Neale made the accusation that"he was being fired for not paying the assessments or some such thing," asked Bar-tholomew why he did not admit that it was on account of this assessment that hewas being fired, and also questioned what he meant by the word "Incompetent" in theletter.He denied that he laughed at Neale when he made the above accusation andtestified that he told him it was not true.He testified that he did not "recall" Nealeasking whether Bartholomew would state in the letter that it was retaliation for re-fusing to pay the strike assessment, and denied telling Neale that he could not putsuch a reason in the letter but that he would fix something up to put in it.He fur-ther testified that he told Neale that "this letter clearly stated why he was being fired,"and that "the letter explains itself, that after a year's training he was incompetent, hecould not take care of the job after he had been taught."I have already found that Bartholomew was not a credible witness.Under all thecircumstances, and for the reasons previously indicated in this report, I credit Neale'sversion of the conversations, as related above, and find that Bartholomew made thestatements and conducted himself in the manner to which Neale testified.As a defense to Neale's discharge, the Respondent Company relies on a combina-tion of factors.Thus, the Company contends that at the time of Neale's dischargean economic cutback in personnel was in progress, that Neale had been an unsatis-factory employee for a long time, and that his discharge on July 20 was precipitatedby the discovery of unauthorized personnel in the toolroom that morning, despiteprior instructions and warnings to the contrary.PlantManager Archer, who had general overall direction of the plant, testifiedthat in January 1954 he complained to Bartholomew about errors and shortages ofmaterial appearing in Neale's inventory for 1953, the first year of the plant's opera-tion.However, Plant Superintendent Bartholomew and Paul Siegler, comptroller ofthe Respondent Company, apparently felt that Neale was not wholly at fault. For,Siegler testified that he and Bartholomew convinced Archer that "therewas someconfusion during the first year of operation up there and we felt that he [Neale]was entitled to a little extra instruction."Moreover, Siegler admitted that flanges,which was the principal material missing in the inventory shortage, were stored inunlocked bins in the warehouse where any employee could walk in-Archer also testified that he was dissatisfied with Neale's record keeping and that,"around the first of March or the first of May," he instructed that Neale be dischargedfor failing to keep accurate records 'and for "allowing personnel to string in and outof the tool room all the time."Here again, Bartholomew and Neale apparently feltthat the fault did not lie wholly with Neale.Archer testified that Bartholomew andSiegler persuaded him not to discharge Neale because they felt that "maybe we weregiving him too much work to do." Besides, no system of record keeping had beeninstalled.As a result, they limited Neale's area of operations, and on several occa-sionsduring April and May, Siegler spent some time with Neale in setting up a filingsystem and a tool check system. They also decided to authorize only journeymenelectricians to go into the toolroom and so informed Neale.Archer further testified that while making his customary tour through the planton the morning of July 20, 1954, he observed Neale in the toolroom with 3 or 4journeymen, whose names he did not recall, "pawing around the stock bin," andthat he immediately went to Shop Superintendent Bartholomew and told him,"That was all, brother, I was tired of messing with him."Archer did not testify thatthe journeymen whom he observed in the toolroom were unauthorized personnel. Onthe other hand, Bartholomew testified that Archer informed him that morning thathe had discovered 3 or 4 unauthorized personnel in the toolroom with Neale, thatArcher merely told him to "break it up," and that he went to the toolroom and foundForeman John Cook with several utility men there with Neale.Late that morning or early in the afternoon, Archer, Bartholomew, and Sieglerheld a conference in which the following occurred, according to their testimony-Archer stated that he definitely wanted Neale discharged.Bartholomew brought upthematter of the Union's strike assessment and told Archer that Neale had beento the National Labor Relations Board about it and that "it might stir up a littletrouble if we discharged him at that time because it would appear likely that we werein cahoots with the Union in doing it."The 3 men discussed the situation for 364DECISIONSOF NATIONALLABOR RELATIONS BOARDawhile and,according to the testimony of Siegler whom I regard as the more neutralof the 3 witnesses,"we decided"to let Neale go, "regardless of the consequences."Bartholomew then had Siegler make out Neale's checks and informed Neale of hisdischarge.Neale admitted that during the course of his employment he had been criticizedin connection with his work,the last time being about 11/2 months before his dis-charge.He also admitted that he had been criticized by Bartholomew and Siegler,the last time being about 11/2 months before his discharge,for letting personnelcome into the toolroom.However, he credibly testified,without contradiction, thathe had explained to Bartholomew and Siegler that he could not keep everyone outbecause there were too many keys to the toolroom in the possession of other em-ployees, that his duties took him away from the toolroom,and that, although hewould lock the toolroom,he frequently returned to find it open.Although Barthol-omew replied,according to Neale's further uncontradicted and credited testimony,that he would make an effort to collect the outstanding keys, the record does notshow that this was accomplished and Neale testified that to his knowledge"those keyswere never gotten up."According to Neale's further uncontradicted and creditedtestimony,Jerry Askey and Foreman John Cook were among those who had keysto the toolroom.Neale frankly admitted that,while he did not remember whetherthere were any unauthorized personnel in the toolroom on the morning of July 20,"there is a possibility"that there may have been.It is clear to me, and I find,that the economic layoff then in progress was not amotivating factor in the decision to discharge Neale.This is readily apparent fromArcher's admission that Neale would have been discharged that day even if nolayoffs were in process and even if the plant were staffed to capacity.5Nor am I convinced that Archer's discovery of unauthorized personnel in the tool-room on the morning of July 20 was the precipitating factor which truly motivated thedischarge.Among the significant facts pointing to a contrary conclusion are thestatements and conduct of Bartholomew in his conversations with Neale at the timeof the discharge.Bartholomew did not inform Neale that Archer had ordered hisdischarge because Archer had observed some unauthorized personnel in the tool-room that morning, or indicate in any manner that Neale's dereliction in that regardwas the immediate cause for his discharge,as would reasonably be expected if thatwere in fact the true precipitating cause.On the contrary,he did not even mentionanything about unauthorized personnel being in the toolroom that morning buttoldNeale he was being let out because of a "cut down in personnel."Even moresignificant is Bartholomew's conduct in not denying Neale's accusation that his termi-nation was finally caused by union retaliation for failing to pay his strike assessments,and Bartholomew's assurance that, while he could not state in a letter that unionretaliation was the reason,he would "fix up something"in the letter "in some otherway."Bartholomew did "fix up" three reasons in the letter which he later gave Neale.Despite the fact that nothing had occurred in connection with Neale's work per-formance since Bartholomew had spoken to Neale about the "level situation" about11/2months before his discharge,"incompetent"was set forth in the letter as the firstreason.Unable to give Neale a satisfactory explanation as to what he meant byincompetence,eBartholomew finally stated that there were "other various reasons"and that the letter "speaks for itself."As the second reason,the letter listed thefailure to keep small tools repaired,although there is no showing that Neale hadever been derelict or criticized in this respect.Significantly,"allowing unauthorizedpersonnel in the tool room" was listed third in importance.There is additional evidence in the record which leads me to believe that the pres-ence of unauthorized personnel in the toolroom was not regarded as such a seriousoffense as to warrant summary discharge.Thus, the Respondent Company permit-ted other unauthorized personnel to have keys to the toolroom,with full knowledgethat Neale's duties kept him away from the toolroom about 50 percent of the time.8After Neale's discharge,other utility employees were laid off solely because of lackofwork and were subject to recall when work became available.Their employmentrecords contained the initials"TL," which indicated a temporary layoff, and some ofthem were in fact subsequently recalled.Neale, however, was not subject to recall butwas dischargedHis employment record contained the notation,"Final "eBartholomew's only example of incompetence was his reference again to the fixing ofthe levelsHe did not however dispute, or indicate any dissatisfaction with,Neale'sexplanation that the levels could not be fixed any better without the use of precisiontools which were not available. CENTRAL PIPE FABRICATING AND SUPPLY CO.365John Cook, foreman over the utility employees,. and several utility employees werepresent inthe toolroom on themorningof July 20, according to Bartholomew'stestimony.Yet,Cook was neither criticized nor reprimanded either for beingthere himself or for permitting other subordinate utility employees to be there inhis presence.Moreover, the record shows that after Neale's dischargemanage-ment did not display the same concern about the presence of unauthorized personnelin the toolroom.Thus, no one person was made responsible for the toolroom.AndBartholomew admitted that he himself observed groups of employees eating lunch inthe toolroom with impunity.Also significant is the serious discrepancy between the testimony of Archer andBartholomew as to Archer's immediate reaction on the morning of July 20.Archertestified that he observed 3 or 4 journeymen in the toolroom and that, without anyinquiry, he immediately went to Bartholomew and told him "that was all" forNeale.However, Bartholomew did not corroborate Archer in this respect.Ac-cording to Bartholomew's testimony, Archer at that time gave no indication that heregarded this incident as the final misstep causing Neale's termination but merelytold Bartholomew to go to the toolroom and "break it up." Bartholomew foundForeman Cook and several utility employees in the toolroom.Under all the cir-cumstances, I am convinced and find that the presence of unauthorizedpersonnelin the toolroom was not immediately regarded as such a serious offence as to warrantperemptory discharge but that it acquired this significance subsequently at the con-ference which Archer had with Bartholomew and Siegler and during which con-ferenceBartholomew raised the point about Neale's failure to pay his strikeassess-ments andhis visit to the Board in connection therewith.Neale was the only employee who persistently refused and failed to pay his strikeassessments.Nealewas the only employee who was discharged during this period.At the request of the Union's agents, Plant Superintendent Bartholomew cooperatedwith the Union and took an active part in soliciting delinquent employees to paythe assessments to the Union.On various occasions, as previously found, Bartholo-mew told employees that failure to pay the assessments resulted in the "Unionboys" "giving him hell," "putting him on the spot," getting "on him," and getting"on his back."After 3 or 4 unsuccessful attempts to collect the assessments fromNeale, Cornett and Herthel enlisted Bartholomew's aid in this specific endeavor.Cornett asked Bartholomew to find out whether Neale was going to pay his strikeassessments.During a telephone conversation with Bartholomew in the latter partof June, Herthel wanted to know why Neale had not paid his 10 percent strike assess-ments.After ascertaining Neale's willingness to pay his assessments if Local 392were to give him an extension of time, Bartholomew succeeded in "cooling" Hertheloff by getting him to agree to give Neale an extension of time until the followingWednesday and so informed Neale.Thereafter, Neale told Cornett, when the latteragain solicited him, that he would bring his payments to the union hall that night.That evening at the union hall, Cornett informed Herthel of Neale's promise.WhenNeale failed to keep his promise to Cornett to bring his payments to the union hall,Bartholomew took Neale to task for putting him in "a hell of a spot" by refusing topay his assessments after Bartholomew had succeeded in getting the Union to agreeto give him an extension of time.By his statements and conduct on that occasion,Bartholomew warned Neale that loss of employment would be the consequence ofhis failure to "go ahead and straighten it out with Local 392 "When Neale stillfailed to pay his assessments, Bartholomew's warning was fulfilled by the dischargeof Neale about 5 days later.PlantManager Archer, who handled the Company's labor relations with theUnion, admitted that he first heard about the strikeassessmentsabout June 1 andthat early in July he definitely knew that strike assessments were requested of hisemployees.When Archer observed some unauthorized personnel in the toolroomon the morning of July 20, a conference was later held with Bartholomew andSiegler during which Bartholomew raised the point about Neale's failure to pay hisstrike assessments and his visit to the Board in that connection.After discussingthe matter, the decision was reached to discharge Neale, "regardless of the conse-quences."While informing Neale that he was being terminated because of a "cutdown in personnel," Bartholomew acquiesced, by his silence and conduct, in Neale'saccusation that his termination was due to union retaliation for failing to pay hisstrike assessments.Explaining that he could not state that as the reason in a letter,Bartholomew assured Neale that he would "fix up something for" him "in someother way."Thereafter, Bartholomew gave Neale a letter in which he did "fix up"3 reasons, the first 2 of which had no relation to any recent occurrences.Finally, 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhen he was unable to give a satisfactory explanation of the basis for the first reason,Bartholomew made the blanket charge that it was "for other various reasons."Under all the circumstances, I do not credit the testimony of the Company's.witnesses as to the asserted reasons for Neale's discharge; I am convinced, and find,that the presence of unauthorized personnel in the toolroom and the then currenteconomic layoffs were seized upon as convenient pretexts to discharge Neale becauseof his failure to pay the strike assessments to the Respondent Union.By such con-duct, the Respondent Company discriminated in regard to Neale's hire and tenureof employment, thereby encouraging membership in and loyalty to the Union, inviolation of Section 8 (a) (3) and (1) of the Act.I now turn to a consideration of the Respondent Union's relationship to Neale'sdischarge.During June, Union Steward Cornett warned groups of utility employees,including Neale, that the assessments had to be paid and threatened that loss ofemployment would be the consequence of their failure to pay their strike assessmentsCornett took his orders in connection with the collection of the strike assessmentsdirectly from Assistant Business Agent Herthel.He made 3 or 4 unsuccessfulattempts to collect the assessments from Neale, accusing Neale of being a "scavengeron the job with Local 392" and warning him that all the utility employees "wouldhave to pay" the assessments.Cornett called upon Plant Superintendent Bartholo-mew to speak to Neale about the payment of his assessments.He also kept Herthelinformed of Neale's failure to pay, after each unsuccessful solicitation, and was in-structed to give Neale more time.Herthel was in frequent telephone communica-tion with Bartholomew.During the course of a telephone conversation about thelatter part of June, Herthel requested an explanation from Bartholomew as to whyNeale had not paid his 10 percent strike assessments, asked Bartholomew to find outifNeale would be willing to pay if an extension of time were granted, and then agreedthat Neale should have an extension of time until the following Wednesday. There-after,Cornett again solicited Neale who at that time promised to bring his assess-ment payments to the union hall that night.At the union hall that evening, Cornettinformed Herthel of Neale's promise.Neale failed to keep his promise and wasthe only employee who failed to pay his strike assessments. Shortly thereafter,Neale was discharged by the Company because of his failure to pay the strikeassessments to the Union.The Respondent Union, through its agents, had enlisted the aid of Plant Superin-tendent Bartholomew to get the delinquent employees, Noe and Neale, to pay theirstrike assessments to the Union.Bartholomew cooperated with the Union in thisrespect.In Noe's case, Bartholomew's efforts resulted in the payment being made.In Neale's case, Bartholomew's efforts proved to be unsuccessful with the result thatNeale was discharged by the Company for failure to pay the strike assessments to theUnion.Union Steward Cornett's threats of economic reprisals demonstrate theintention of the Union to cause loss of employment to employees who failed to paythe assessments.In view of Bartholomew's position as plant superintendent, theUnion's agents undoubtedly were aware that his supervisory authority could be instru-mental in bringing about the discharge of an employee. In the light of the Union'sintention to cause loss of employment for failure to pay the assessments, the onlyreasonable explanation for the Union's conduct in seeking Bartholomew's assistance,rather than that of an ordinary rank-and-file employee or union member, is therealization that the supervisory authority of his position would be more likely tohave a successful effect in causing the employee to succumb to his solicitations, andalso could be useful in effectuating the Union's intent of causing economic reprisalsin the event of his failure.Under these circumstances, the Union's agents not onlyintended but must have foreseen, or at least should have foreseen, and are thereforeresponsible for, the discharge of Neale as a reasonable foreseeable consequence ofBartholomew's unsuccessful efforts to get Neale to pay the assessments to the Union.Accordingly, I find that the Respondent Union caused, or attempted to cause, theCompany to discharge Neale because of his failure to pay the strike assessments tothe Union, thereby violating Section 8 (b) (2) and 8 (b) (1) (A) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above, occurring in con-nection with the operations of the Company described in section 1, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce. CENTRAL PIPE FABRICATING AND SUPPLY CO.367V.THE REMEDYIn view of the foregoing findings, and in order to effectuate the policies of theAct, I will recommend that each of the Respondents cease and desist from the un-fair labor practices respectively chargeable to each, cease and desist from in anyother manner impinging upon the employees' 'statutory rights, and that they jointly-and severally make Leon L. Neale whole for any loss-of earnings he may havesuffered by reason of the Respondent Company's discrimination against him, by pay-ment to him of a sum of money equal to that which he normally would have earnedas wages from July 20, 1954, the date of his discharge, to the date of the RespondentCompany's cessation of operations, less his net earnings during said period.Saidloss of pay shall be computed on a quarterly basis in the manner established by theBoard inF.W. Woolworth Company,90 NLRB 289, 291-294. It will also berecommended that the Respondent Company make available to the Board, uponrequest, payroll and other records to facilitate the determination of the amount dueunder this recommended remedy.Itwill also be recommended that, in the event the Respondent Company resumesoperations, (1) the Company offer to Leon L. Neale immediate and full reinstate-ment to his former or substantially equivalent position, without prejudice to hisseniority or other rights and privileges, (2) the Company post in its plant copiesof the notice attached hereto and marked "Appendix A," and that (3) signedcopies of the notice attached hereto and marked "Appendix B" be mailed by theRespondent Union to the Regional Director for posting at the Company's plant.The record shows that since January 1, 1955, the Respondent Company hasceased to operate any business but has continued to exist as a solvent corporation.Having found that the unfair labor practices were committed with respect to theutility employees, none of whom were members of the Union, merely posting anotice in the Union's business office and meeting hall is inadequate, in my opinion,to effectuate the policies of the Act in the event that the Company has not resumedoperations.Undei these circumstances, I will also recommend that each of theRespondents mail to the utility employees on the payroll records of the Companysince June 1, 1954, copies of the notices respectively applicable to each and at-tached hereto as Appendices A and BUpon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Pipefitters Local 392, United Association of Journeymen and Apprentices ofthe Plumbing and Pipefitting Industry of the United States and Canada, AFL, is alabor organization within the meaning of Section 2 (5) of the Act.2.By discharging Leon L. Neale because of his failure to pay strike assessments,thereby encouraging membership in the Respondent Union, the Respondent Com-pany has engaged in and is engaging in unfair labor practices in violation of Section8 (a) (3) of the Act.3.By soliciting employees to pay strike assessments to the Respondent Union,by threatening an employee with loss of employment as the consequence of hisfailure to pay his strike assessments, and by discriminating in the hire and tenure ofemployment of Neale, the Respondent Company has interfered with, restrained,and coerced its employees in the exercise of rights guaranteed in Section 7 of theAct and thereby has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (a) (1) of the Act.,4.By causing or attempting to cause the Respondent Company to discriminatein the hire and tenure of employment of Leon L. Neale in violation of Section 8 (a)(3) of the Act, the Respondent Union has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (b) (2) of the Act5.By threatening employees with loss of employment for failing to pay theirstrike assessments and by causing or attempting to cause the Respondent Com-pany to discriminate against Neale in violation of Section 8 (a) (3) of the Act,the Respondent Union has restrained and coerced the employees in the exercise ofrights guaranteed in Section 7 of the Act and has thereby engaged in and is en-gaging in unfair labor practices within the meaning of Section 8 (b) (1) (A) ofthe Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce-within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.] 368DECISIONSOF NATIONAL LABOR RELATIONS BOARDAPPENDIX =A-NOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial -Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT encourage membership in Pipefitters Local 392, United Asso;ciation of Journeymen and Apprentices of the Plumbing and Pipefitting Industryof the United States and Canada, AFL, or in any other labor organization of ouremployees, by discharging employees for failure to pay strike assessments or bydiscriminating against them in any other manner in regard to their hire or tenureof employment or any'term or condition 'of their employment, except-to theextent permitted by Section 8 (a) (3) of the Act.WE WILL NOT solicit employees to pay strike assessments to the above-namedUnion or to any other labor organization.WE WILL NOT threaten employees with loss of employment for failure to paythe strike assessments.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of the rights guaranteed in Section 7 of the Act, exceptto the extent that such rights may be affected by an agreement requiring mem-bership in a labor organization as a condition of employment, as authorizedby Section 8 (a) (3) of the Act.WE WILL make Leon L. Neale whole for any loss of pay he may have sufferedby reason of the discrimination against him.WE WILL, in the event we assume operations, offer to Leon L. Neale immediateand full reinstatement to his former or substantially equivalent position, withoutprejudice to his seniority or other rights or privileges.CENTRAL PIPE FABRICATING AND SUPPLY CO.,Employer.Dated---------------- By----------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.APPENDIX BNOTICE TO ALL MEMBERS OF PIPEFITTERS LOCAL 392, UNITED ASSOCIATION OFJOURNEYMEN AND APPRENTICES OF THE PLUMBING AND PIPEFITTING INDUSTRYOF THE UNITED STATES AND CANADA, AFLPursuant to the recommendations of a Trial Examiner of the National Labor Rela-tions Board, and in order to effectuate the policies of the National Labor RelationsAct, as amended, we hereby give notice that:WE WILL NOT cause or attempt to cause Central Pipe Fabricating and SupplyCo., its officers, agents, successors, or assigns, to discriminateagainst its em-ployees within the meaning of Section 8 (a) (3) of the Act.WE WILL NOT threaten employees of the above Company with loss of employ-ment for failure to pay strike assessments.WE WILL NOT in any other -manner restrain or coerce employees of theabove Company, its successors,or assigns, in the exercise of the rights guaranteedin Section 7 of the Act, except to the extent that such rights may be affectedby an agreement requiring membership in a labor organization as a conditionof employment, as authorized in Section 8 (a) (3) of the Act.WE WILL make Leon L. Neale whole for any loss of pay sufferedbecauseof the discrimination practiced against him.PIPEFITTERS LOCAL 392, UNITED ASSOCIATION OF JOURNEY-MEN AND APPRENTICES OF THE PLUMBING AND PIPEFITTINGINDUSTRY OF THE UNITED STATES AND CANADA, AFL,Labor Organization.Dated---------------- By-----------------------------------------------(Representative)(Title)This notice mustremain postedfor 60 days from the date hereof, and must not bealtered,defaced, or covered by any other material.